



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Noorali, 2012 ONCA 589

DATE: 20120907

DOCKET: C52637

Rosenberg, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tohir Noorali

Appellant

Victor Giourgas, for the appellant

Holly Loubert, for the respondent

Heard: September 6, 2012

On appeal from the conviction entered on May 21, 2010 and
    the sentence imposed on June 30, 2010 by Justice Ian A. MacDonnell of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the trial judge erred in finding that the
    search was reasonable and that the Crown proved the appellant had knowledge of
    the guns and other contraband in the car. We do not agree.

[2]

As to the search, we agree with the trial judges careful reasons. He
    explained his findings of fact and correctly applied the law. In particular, it
    was open to the trial judge to find that Officer Ross did get the licence
    number from the confidential informer. The detail in the tip was compelling and
    the informer was reliable.

[3]

As to the finding of knowledge, it was for the trial judge to assess the
    reliability of the appellants sister-in-law and brother. He did not rely
    solely on the manner in which they gave evidence but looked to the substance of
    the evidence.

[4]

It was also open to the trial judge to interpret the utterance in the
    way he did and accordingly find that it was a cogent piece of circumstantial
    evidence.

[5]

Accordingly the appeal from conviction is dismissed.

[6]

As to sentence, despite the steps the appellant had taken since his last
    jail sentence, given his record for similar offences and the seriousness of
    these offences, the sentence was fit.

[7]

Accordingly, while leave to appeal sentence is granted, the appeal from
    sentence is dismissed.


